Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Final Office Action mailed on June 6, 2022, the applicant has submitted an amendment filed on June 30, 2022, amending claims 1, 5, 8, 12, 15, 17, and 19 in order to overcome the 35 USC 112(b) rejection of independent claims 1, 8, and 15.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant invention is directed to receiving image data that includes an image of a document to be digitized and lexicon data identifying a lexicon associated with the document, and performing an extraction technique on the image data to identify at least one field provided in the document. Upon receiving, by a device, image data that includes an image of a document to be digitized
and lexicon data identifying a lexicon associated with the document, the instant invention performs, by the device, an extraction technique on the image data to identify at least one field provided in the document, and utilizes, by the device, form segmentation to automatically generate label data identifying labels for the image data, wherein the labels are associated with labeling data, including the at least one field, associated with the image data, and then processes, by the device: 1) the image data, the label data, and data identifying the at least one field, with a convolutional neural network model, to identify visual features of the image data, 2) the image data and the visual features, with a recurrent neural network model, to identify sequences of characters in the image data, and 3) the image data and the sequences of characters, with a connectionist temporal classification model, to identify strings of characters in the image data.  Thereafter, the instant invention: compares, by the device, the lexicon data and the strings of characters to verify the strings of characters and to generate verified strings of characters and confidence scores for the verified strings of characters, utilizes, by the device, the verified strings of characters and the confidence scores to generate a digitized document that includes a digital form of the document, obtains, by the device, feedback on the digitized documents that assesses an accuracy of the confidence scores, and performs one or more actions based on the digitized document, as variously defined by independent claims 1, 8, and 15. These elements in combination with all of the other elements of the claims are not disclosed or fairly suggested by the closest prior art of Kriegman, et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665